department of the treasury internal_revenue_service washington d c date conex cc tege chief_counsel number info release date u i l attention dear this letter is in response to your inquiry dated date on behalf of your constituent he objects to the tax treatment of municipal_bond tax- exempt_interest i am providing the following general information to assist you in your response to as a general_rule if the only source of a recipient’s income is social_security_benefits then those benefits are not subject_to income_tax however a portion of social_security_benefits may be taxable if the recipient receives other income in addition to social_security_benefits where total income exceeds certain amounts a part of the social_security_benefits are taxable the social_security amendments act of added sec_86 to the internal_revenue_code and the omnibus_budget_reconciliation_act_of_1993 amended it the congress did not view sec_86 as a penalty the congress enacted sec_86 because it believed the existing policy of excluding all social_security_benefits from a person’s gross_income was inappropriate social_security_benefits are similar to benefits received under other retirement systems which are subject_to taxation to the extent they exceed a worker’s after tax contributions consequently taxing a portion of social_security_benefits improves tax equity by treating more equally all forms of retirement and other income designed to replace lost wages for example unemployment_compensation and sick_pay the phased-in method for taxing social_security_benefits assures that only taxpayers who have substantial income from other sources will be taxed on a portion of the benefits they receive the omnibus_budget_reconciliation_act_of_1993 increased the maximum amount of social_security_benefits included in gross_income for certain higher-income beneficiaries to more closely conform the income_tax treatment of these benefits with private pension benefits reducing the exclusion for social_security_benefits for these beneficiaries enhances the equity of the individual income_tax system by treating all income the same h_rep_no 103rd cong 1st sess 1993_3_cb_320 the income_tax treatment of social_security_benefits is governed by sec_86 of the code taxpayers must include tax-exempt_interest in modified_adjusted_gross_income when calculating the amount of social_security_benefits that may be taxable the taxpayer must increase adjusted_gross_income by the amount of interest he or she received or accrued during the taxable_year which is exempt from tax sec_86 in explaining this provision the senate_finance_committee stated this provision does not affect the exclusion for interest on tax-exempt obligations rather it merely includes that interest in the base for purposes of determining the amount of an individual’s social_security_benefits that will be taxed s rep no 98th cong 1st sess 1983_2_cb_326 if a taxpayer is married and files a joint_return the taxpayer and spouse must combine their income and social_security_benefits in deciding if any part of the combined benefits will be taxable this rule applies even if one spouse did not receive social_security_benefits though the tax-exempt_interest is not itself taxable it can cause additional social_security_benefits to be taxable as a result of adding it to the adjusted_gross_income to form a larger modified_adjusted_gross_income if a taxpayer fails to include the tax- exempt_interest in the calculation of modified_adjusted_gross_income he or she may underreport the amount of taxable social_security_benefits thus the taxpayer may be liable for additional tax interest and penalties i have enclosed a copy of publication social_security and equivalent railroad retirement benefits which provides more detailed information on the income_tax rules for social_security_benefits i hope this information is helpful if we can be of further assistance in this matter please contact me at of my staff at or sincerely sarah hall ingram division counsel associate chief_counsel tax exempt and government entities enclosure
